       Case 1:20-cv-01114-JPW Document 27 Filed 11/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
STATE FARM FIRE & CASUALTY        : Civil No. 1:20-CV-01114
COMPANY,                          :
                                  :
         Plaintiff,               :
                                  :
         v.                       :
                                  :
TRADITIONS OF AMERICA, LP, et al. :
                                  :
                                  :
         Defendants.              : Judge Jennifer P. Wilson
                            ORDER
     AND NOW, on this 16th day of November, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED that the motion to dismiss

filed by Defendant Elite Mechanical Group (Doc. 10) is DENIED.

                                   s/Jennifer P. Wilson
                                   JENNIFER P. WILSON
                                   United States District Court Judge
                                   Middle District of Pennsylvania
